Exhibit 10(ee)

 

LITTON INDUSTRIES, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Amended and Restated Effective as of October 1, 2004)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

LITTON INDUSTRIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Amended and Restated Effective as of October 1, 2004)

 

     Page


--------------------------------------------------------------------------------

ARTICLE I — INTRODUCTION AND PURPOSE

    

ARTICLE II — DEFINITIONS

    

Section 2.1

  

Active Participant

   2

Section 2.2

  

Actuarial Equivalent

   2

Section 2.3

  

Annual Compensation

   2

Section 2.4

  

Average Compensation

   2

Section 2.5

  

Base Compensation Amount

   3

Section 2.6

  

Beneficiary

   3

Section 2.7

  

Board

   3

Section 2.8

  

Change of Control

   3

Section 2.9

  

Chief Executive Officer

   5

Section 2.10

  

Committee

   5

Section 2.11

  

Company

   5

Section 2.12

  

Death Benefit

   5

Section 2.13

  

Dependent Children

   6

Section 2.14

  

Director

   6

Section 2.15

  

Disability

   6

Section 2.16

  

Disability Benefit

   6

Section 2.17

  

Mandatory Contribution

   6

Section 2.18

  

Normal Form

   6

Section 2.19

  

Offset Amount

   6

Section 2.20

  

Participant

   7

Section 2.21

  

Prior Retirement Benefit Formula

   7

Section 2.22

  

Retired Participant

   7

Section 2.23

  

Retirement Benefit

   7

Section 2.24

  

Supplemental Plan

   7

Section 2.25

  

Trust

   8

Section 2.26

  

Trust Agreement

   8

Section 2.27

  

Trustee

   8

Section 2.28

  

Years of Service

   8

Section 2.29

  

Change of Control Employment Agreement

   8

 



--------------------------------------------------------------------------------

ARTICLE III — PARTICIPATION

    

Section 3.1

  

General

   8

Section 3.2

  

Entry and Continuing Participation

   8

Section 3.3

  

Change of Control

   8

ARTICLE IV — BENEFIT ELIGIBILITY

    

Section 4.1

  

Eligibility for Retirement Benefit

   9

Section 4.2

  

Eligibility for Death Benefit

   9

Section 4.3

  

Eligibility for Disability Benefit

   10

ARTICLE V — CALCULATION OF BENEFITS AND VESTING

    

Section 5.1

  

Retirement Benefit Formula

   10

Section 5.2

  

Death or Disability Benefit Formula

   10

Section 5.3

  

Vesting

   11

ARTICLE VI — FORMS OF BENEFIT AND COMMENCEMENT OF PAYMENTS

    

Section 6.1.

  

Retirement Benefit Forms

   11

Section 6.2

  

Normal Form of Retirement Benefit

   11

Section 6.3

  

Alternative Forms of Benefit

   12

Section 6.4

  

Benefit Forms after April 2, 2001

   12

Section 6.5

  

Amount of Death or Disability Benefit

   13

Section 6.6

  

Commencement of Payments

   14

Section 6.7

  

Form of Benefit Irrevocable

   14

Section 6.8

  

Commutation of Benefits

   14

ARTICLE VII — BENEFIT ELECTIONS AND BENEFICIARY DESIGNATIONS

    

Section 7.1

  

General

   14

Section 7.2

  

Form of Benefit Elections

   14

Section 7.3

  

Beneficiaries

   14

ARTICLE VIII — ADMINISTRATION

    

ARTICLE IX — SOURCE OF PAYMENTS

    

Section 9.1

  

General Assets of Company

   15

Section 9.2

  

Payments to Trust

   15

ARTICLE X — CLAIMS AND ENFORCEMENT

    

Section 10.1

  

Administrative Procedures

   16

Section 10.2

  

Enforcement

   16

 



--------------------------------------------------------------------------------

ARTICLE XI — AMENDMENT AND TERMINATION

    

Section 11.1

  

Amendment and Termination of this Supplemental Plan

   17

Section 11.2

  

Contractual Obligation

   17

ARTICLE XII — MISCELLANEOUS

    

Section 12.1

  

Employment Rights

   18

Section 12.2

  

Rights of the Committee

   18

Section 12.3

  

Benefit Statements

   18

Section 12.4

  

Assignment

   18

Section 12.5

  

Applicable Law

   18

Section 12.6

  

Effective Date

   18

Section 12.7

  

Entire Agreement

   18

Section 12.8

  

Terms

   18

 

Appendix — Assumptions to Calculate Present Value of Remaining Projected SERP
Benefits

 

Appendix Regarding Acquisition Of Litton Industries, Inc.

 

Appendix Regarding Investment Matters

 

Appendix Regarding Plan Administration

 



--------------------------------------------------------------------------------

 

ARTICLE I — INTRODUCTION AND PURPOSE

 

The Litton Industries, Inc. Supplemental Executive Retirement Plan (the
“Supplemental Plan”) is hereby amended and restated effective as of October 1,
2004. This restatement is intended solely to incorporate into the Supplemental
Plan document previously adopted amendments to the Plan and is not intended to
make substantive changes to the Supplemental Plan.

 

The Supplemental Plan was last restated effective August 1, 2000. Since then the
Supplemental Plan has been amended as follows:

 

  (a) in December 2000 to amend the definition of “average compensation” in the
event of a change of control;

 

  (b) in March 2001 to change the form of benefits to be received by
participants following a change of control;

 

  (c) in April 2001 to address (1) the acquisition of Litton Industries, Inc. by
Northrop Grumman Corporation, (2) investment matter changes as a result of this
acquisition, and (3) plan administration changes as a result of this
acquisition;

 

  (d) in August 2001 to modify the plan administration changes resulting from
the acquisition of Litton Industries, Inc.; and

 

  (e) in December 2003 to freeze the Supplemental Plan as of December 31, 2003
and modify the benefit forms available under the Supplemental Plan effective as
of April 3, 2001.

 

Litton Industries, Inc. established the Supplemental Plan as of August 1, 1995
and restated it as of August 1, 2000. Litton Industries, Inc. was later acquired
by Northrop Grumman Corporation. Effective as of January 1, 2003, it was merged
into Northrop Grumman Systems Corporation (the “Company”), which became the
sponsor of the Supplemental Plan.

 

Effective as of December 31, 2003, the Supplemental Plan is frozen. No
additional Participants are permitted after that date, and each participant’s
benefits are frozen at their December 31, 2003 dollar amount.

 

The purpose of this Supplemental Plan is to provide for supplemental retirement
benefits to certain key executive employees of the Company and thereby encourage
those employees to continue providing services to the Company until their
retirement. This Supplemental Plan is intended to provide benefits solely for a
select group of management or highly compensated employees within the meaning of
sections 201(2), 301(a)(3) and 401(a)(1) of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). Payments under this
Supplemental Plan shall be made either from the general assets of the Company,
or from the assets of the Litton Industries, Inc., Supplemental Executive
Retirement Plan Trust (the “Trust”), as provided under the terms of this
Supplemental Plan and the Trust. It is intended that this

 

- 1 -



--------------------------------------------------------------------------------

Supplemental Plan remain at all times an unfunded plan for purposes of ERISA and
that the Trust shall constitute a grantor trust under Sections 671 through 679
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE II — DEFINITIONS

 

Section 2.1 “Active Participant” shall mean a key executive employee who has
been designated as a Participant in this Supplemental Plan pursuant to Article
III, and who continues to be employed by the Company. A Participant shall not be
treated as having terminated from employment during any period of military
service provided the Participant recommences employment by the Company within 90
days after discharge from any such military service. A Participant shall not be
treated as having terminated from employment during any authorized unpaid leave
of absence not in excess of one year. A Participant shall be treated as having
terminated from employment during any other period of leave of absence, unless
the Committee, in its sole and absolute discretion, and subject to such terms
and conditions as the Committee may specify, approves the Participant’s absence.
However, a Disabled or deceased Participant shall continue to be treated as an
Active Participant and, thus, continue to accrue additional Years of Service
until the earlier of the calendar month that the Participant attains (or would
have attained) age 65, or the date that the Participant is no longer Disabled. A
Participant who terminates employment with the Company and is subsequently
re-employed with the Company shall not be treated as an Active Participant
unless the Committee re-designates the Participant as an Active Participant.

 

Section 2.2 “Actuarial Equivalent” shall, except in the event of a Change of
Control in which case the assumptions provided for on the Appendix to this
Supplemental Plan shall apply, mean the definition of such term under the Litton
Industries, Inc. Retirement Plan “B”, as amended from time to time.

 

Section 2.3 “Annual Compensation” shall mean, for any calendar year, the amount
of base pay and, incentive compensation under the Litton Industries, Inc.
Performance Award Plan (or a similar plan), in either case paid, awarded, or
electively deferred, for such calendar year. Amounts paid for service performed
after December 31, 2003 are not treated as Annual Compensation.

 

Section 2.4 “Average Compensation” shall mean the sum, divided by three, of the
total amount of Annual Compensation received by an Active Participant from the
Company during the three calendar years out of the ten consecutive calendar
years which yield the Active Participant the most Compensation including the
calendar year in which an Active Participant terminates employment with the
Company. A Disabled Participant’s Average Compensation shall be calculated using
the ten consecutive calendar years that include the calendar years that his or
her Disability commenced. In the case of an Active Participant who dies prior to
attaining age 65, the deceased Participant’s Average Compensation shall be
calculated using the ten consecutive calendar years that include the calendar
year of the Participant’s death (or Disability, in the case of a Disabled
Participant who dies). If a Participant is eligible to receive payments under
this Supplemental Plan but does not have three consecutive calendar years of
employment, then Average Compensation is the amount obtained by dividing the sum
of the total amount of Annual

 

- 2 -



--------------------------------------------------------------------------------

Compensation of such Active Participant by the actual number of calendar years
of employment. However, the Committee may determine Average Compensation for the
purposes of this Section 2.4 by any other methodology which it determines to be
more appropriate under the facts and circumstances.

 

Notwithstanding the provisions of this Section 2.4, from and after the
occurrence of a Change of Control, for those Participants who are parties to a
Change of Control Employment Agreement, the term “Average Compensation” is
defined as the greater of (i) or (ii) below:

 

  (i) the highest Annual Compensation (or, in the event in which a Participant
has less than one calendar year of employment, the annualized amount of the
Participant’s base pay plus incentive compensation under the Litton Industries,
Inc. Performance Award Plan (or a similar plan) paid to, awarded to, or
electively deferred by a Participant in any of the Participant’s last ten
consecutive calendar years, including the calendar year in which a Change of
Control occurs or

 

  (ii) the Participant’s annualized base pay plus the maximum targeted incentive
compensation for the calendar year in which a Change of Control occurs.

 

Section 2.5 “Base Compensation Amount” shall mean the applicable dollar amount
on the date that the Active Participant terminates from employment with the
Company, calculated as follows:

 

(a) $125,000, for the first twelve months beginning on the original effective
date of this Supplemental Plan.

 

(b) For each twelve-month period following the period described above in Section
2.5(a), the dollar amount applicable for the immediately preceding twelve-month
period increased by a percentage, which shall be the sum of (1) the percentage
increase in the U.S. Department of Labor consumer price index for all urban
consumers for the immediately preceding twelve-month period and (2) one percent.

 

(c) In the case of a deceased or Disable Participant, the Base Compensation
Amount shall be the dollar amount in effect under Section 2.5(a) or (b) for the
earlier of the month in which the Participant died or became Disabled.

 

Section 2.6 “Beneficiary” shall mean one or more persons entitled to receive
payment of a benefit under this Supplemental Plan on account of a Participant’s
death.

 

Section 2.7 “Board” or “Board of Directors” shall mean the Board of Directors of
Litton Industries, Inc.

 

Section 2.8 “Change of Control“ shall mean -

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange

 

- 3 -



--------------------------------------------------------------------------------

Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of either
(1) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 2.7(a), the following acquisitions of stock shall
not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
Section 2.8(c); or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

- 4 -



--------------------------------------------------------------------------------

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Section 2.9 “Chief Executive Officer” shall mean the chief executive officer of
Litton Industries, Inc.

 

Section 2.10 “Committee” shall mean -

 

(a) The Compensation and Selection Committee of the Board of Directors.

 

(b) Notwithstanding Section 2.10(a), upon a Change of Control, the Committee
shall mean exclusively the “special administrators.” The “special
administrators” shall be the individuals who constituted the Company’s
Compensation and Selection Committee of the Board of Directors immediately prior
to the Change of Control. The “special administrators” shall constitute the
Committee until the last day of the eighteenth month following the month in
which the Change of Control occurred. The “special administrators” shall have
all rights and authority reserved to the Committee under this Supplemental Plan,
including, but not limited to, the rights specified in Section 12.2.

 

(c) If a “special administrator” dies, becomes disabled, or resigns as “special
administrator” during the period that the “special administrators” constitute
the Committee, the remaining “special administrator(s)” shall continue to serve
as the Committee without interruption. A successor “special administrator” shall
be required only if there are less than three remaining “special
administrators.” If a successor “special administrator” is required, the
successor shall be the individual who, at that time, (1) is not already a
“special administrator,” and (2) is not a Participant or currently an employee
of the Company, and (3) was the member of the Board immediately prior to the
Change of Control with the longest period of service on the Board, and (4)
agrees to serve as a “special administrator.”

 

(d) If a successor “special administrator” is required and there are no
individuals remaining who satisfy the criteria described in Section 2.10(c),
then a successor “special administrator” shall either be appointed by the
Trustee or, in the Trustee’s discretion, the Trustee shall submit the selection
of the “special administrator(s)” to an arbitrator, the costs of which shall be
borne fully by the Company, to be decided in accordance with the American
Arbitration Association Commercial Arbitration Rules then in effect. If at any
time, there are no remaining “special administrators,” the Trustee shall act as
the “special administrator” until the successor(s) is selected.

 

Section 2.11 “Company” shall mean Litton Industries, Inc., a Delaware
corporation, and its subsidiaries, except that any reference to stock or
securities of the Company shall mean only the stock or securities of Litton
Industries, Inc.

 

Section 2.12 “Death Benefit” shall mean the benefit payable under Section 4.2(a)
to the Participant’s Beneficiary, if any.

 

- 5 -



--------------------------------------------------------------------------------

Section 2.13 “Dependent Children” shall mean a son or daughter who either (a)
has not attained age 19, or (b) has not attained age 23 and is a full-time
student at an accredited educational institution.

 

Section 2.14 “Director” shall mean a member of the Board of Directors of Litton
Industries, Inc.

 

Section 2.15 “Disability” or “Disabled” shall mean a total disability, as
determined in the discretion of the Committee, that prevents an Active
Participant from providing the services that he or she would normally perform
for the Company.

 

Section 2.16 “Disability Benefit” shall mean the benefit payable under Section
4.3(a) to an Active Participant who becomes Disabled.

 

Section 2.17 “Mandatory Contribution” shall mean, as of a Change of Control, an
amount equal to the excess of “A” over “B,” where -

 

(a) “A” is 120 percent of the present value of all vested benefits under this
Supplemental Plan determined under the factors set forth in the Appendix to this
Supplemental Plan; and

 

(b) “B” is the current value of the Trust as determined by the Trustee on the
business day immediately preceding the day that a Mandatory Contribution is paid
to the Trustee.

 

(c) Mandatory Contributions will not be made with respect to benefits accrued
under this Supplemental Plan after the April 3, 2001 Change of Control.

 

Section 2.18 “Normal Form” shall mean the form of Retirement Benefit payable
under Section 6.2 to a Retired Participant if the Participant has not elected
another form of payment or, if applicable, the form of payment of a Retirement
Benefit to the Beneficiary of a deceased Participant.

 

Section 2.19 “Offset Amount” shall mean the annual “primary insurance amount”
and the annual “Company-provided pension.”

 

(a) The “primary insurance amount” shall mean the annual benefit determined
under the Social Security Act that is payable to the Participant as of the
calendar year that the Participant commences Retirement Benefits under this
Supplemental Plan. If no “primary insurance amount” is actually paid to a
Participant as of the calendar year in which the Retirement Benefit commences
under this Supplemental Plan, then the “primary insurance amount” shall be
deemed to be the “primary insurance amount” that would be payable at the
earliest date to the Participant (or would have been payable, in the case of a
deceased Participant). The “primary insurance amount” shall also include any
annual retirement benefit payable under any public retirement program of a
foreign country that the Committee determines is comparable in purpose to the
benefits payable under the Social Security Act.

 

- 6 -



--------------------------------------------------------------------------------

(b) Unless otherwise determined by the Committee, the “Company-provided pension”
shall mean the annual amount payable to a Participant under any other defined
benefit plan sponsored by the Company, which is either intended to qualify under
Section 401(a) of the Code or is intended to restore benefits under such plan
(excluding this Supplemental Plan). For any Participant who never participated
in any other defined benefit plan sponsored by the Company, the amount of the
“Company-provided pension” shall be determined as if the Participant commenced
participation in any such plan for which the Participant was eligible at the
earliest date on which the Participant was eligible and participated in such
plan to the fullest extent possible, and withdrew his or her presumed
contributions, if any, plus interest, thereon. The amount of the
“Company-provided pension” described in the immediately preceding sentence shall
be calculated under the terms of any such defined benefit plan that were in
effect during the Participant’s deemed participation, except that a subsequent,
retroactive amendment to such plan shall be taken into account only to the
extent that it actually would have increased the Participant’s benefit under
that plan. For any Active Participant employed by the Company as of August 1,
2000, who is at least age 65, the “Company-provided pension” shall be computed
as if the Participant actually received the plan benefits as a single life
annuity calculated as of the date the Participant attained age 65.

 

Section 2.20 “Participant” shall mean any key executive employee who has bean
designated as an Active Participant in this Supplemental Plan by the Committee,
including a Retired Participant. New Participants may not be added to this
Supplemental Plan after April 3, 2001.

 

Section 2.21 “Prior Retirement Benefit Formula” shall be calculated under the
formula [(A + B) x C] - D, where —

 

(a) “A” is Average Compensation up to the Base Compensation Amount multiplied by
1.6 percent;

 

(b) “B” is Average Compensation in excess of the Base Compensation Amount
multiplied by 2.2 percent;

 

(c) “C” is Years of Service limited to Years of Service for which the
Participant was both employed by the Company and was at least age 40 and limited
to Years of Service not in excess of 25; and

 

(d) “D” is the Offset Amount.

 

Section 2.22 “Retired Participant” shall mean a Participant who has terminated
from employment with the Company and who is vested in a Retirement Benefit.

 

Section 2.23 “Retirement Benefit” shall mean the benefits payable to a
Participant and, if applicable, the Beneficiary of a Participant, as provided
under Section 4.1.

 

Section 2.24 “Supplemental Plan” shall mean the Litton Industries, Inc.,
Supplemental Executive Retirement Plan that is described in this document and
Appendices, as amended from

 

- 7 -



--------------------------------------------------------------------------------

time to time, and including any rules and regulations promulgated by the
Committee for purposes of administering this Supplemental Plan.

 

Section 2.25 “Trust” shall mean the Litton Industries, Inc., Supplemental
Executive Retirement Plan Trust, as amended from time to time.

 

Section 2.26 “Trust Agreement” shall mean the terms of the agreement entered
into between the Company and the Trustee that establish the Trust.

 

Section 2.27 “Trustee” shall mean the trustee of the Trust.

 

Section 2.28 “Years of Service” shall mean -

 

(a) The definition of such term under the Litton Industries, Inc. Retirement
Plan “B”, as amended from time to time.

 

(b) In its discretion, the Committee may: (i) compute a Participant’s Years of
Service by treating separate periods of employment as continuous periods of
employment with the Company; (ii) credit a Participant with Years of Service in
addition to the Years of Service accrued while actually employed with the
Company; and (iii) credit a Participant for Years of Service solely for purposes
of satisfying the vesting requirements of Section 5.3(a).

 

(c) Service performed after December 31, 2003 does not count toward Years of
Service for benefit accrual purposes under Section 5.1. Under Section 5.3(b),
all Participants became 100% vested as of the April 3, 2001 Change of Control.
Therefore, Years of Service are no longer relevant for vesting purposes under
Section 5.3(a).

 

Section 2.29 “Change of Control Employment Agreement” shall mean a Change of
Control Employment Agreement between the Participant and the Company.

 

ARTICLE III — PARTICIPATION

 

Section 3.1 General. Participation in this Supplemental Plan is limited solely
to key executive employees of the Company, who are designated by the Committee,
after nomination by the Chief Executive Officer. A key executive employee shall
not be disqualified from becoming an Active Participant solely because the key
executive employee is also a Director.

 

Section 3.2 Entry and Continuing Participation. A key executive employee shall
become an Active Participant as of the date specified by the Committee. A key
executive employee who is designated as an Active Participant shall continue to
be an Active Participant until he or she ceases to be actively reported on a
payroll system of the Company.

 

Section 3.3 Change of Control. On or after a Change of Control, no additional
Participants shall be designated under this Supplemental Plan.

 

- 8 -



--------------------------------------------------------------------------------

 

ARTICLE IV — BENEFIT ELIGIBILITY

 

Section 4.1 Eligibility for Retirement Benefit.

 

(a) General. A Participant shall be eligible to begin receiving a Retirement
Benefit if the Participant has (i) filed an election to receive payments under
Article VII; (ii) satisfied the vesting requirement of Section 5.3(a); (iii)
terminated employment with the Company; and (iv) either attained age 65 or
satisfied the conditions in Section 4.1(b) or (c) below.

 

(b) Retirement Benefits Commencing Prior to Age 65 and After Age 54. A
Participant who has attained age 55, but not yet attained age 65, shall be
eligible to begin receiving a Retirement Benefit only if the Committee
determines, in its discretion, that the Participant has entered into and
continues to satisfy an agreement not to engage in any activity or perform
services for any entity in competition with a business of the Company. Such
agreement not to compete with the Company’s business shall terminate upon the
Participant’s attainment of age 65. Retirement Benefits commencing after age 54
but prior to age 62 shall be equal to the Retirement Benefit calculated pursuant
to Section 5.1 reduced by one-half percent (1/2%)for each full month by which
the commencement of the payment of such Retirement Benefit precedes his or her
attaining age 62.

 

(c) Retirement Benefits Prior to Age 55. A Participant shall not be entitled to
begin receiving a Retirement Benefit prior to attainment of age 55, except in
the sole and absolute discretion of the Committee, and subject to such terms and
conditions, including the imposition of Retirement Benefit reductions, that the
Committee may specify.

 

(d) Change of Control. Notwithstanding the foregoing provisions of this Section
4.1 except as otherwise provided by Section 4.1(e) below, as of a Change of
Control, an Active Participant shall become fully vested as provided under
Section 5.3(a) and there shall be a waiver of any condition concerning
eligibility for payment of a Retirement Benefit that requires (i) the filing of
any election, (ii) the attainment of a specified age, (iii) an agreement not to
engage in competitive activities with the Company, (iv) satisfaction of any
other terms and conditions or the application of any benefit reductions
described in Sections 4.1(b), and (v) termination of employment with the Company
in order to begin receiving Retirement Benefits.

 

(e) Retirement Benefits Accrued After a Change of Control. The provisions of
Section 4.1(d) above shall apply to any Retirement Benefits accrued by an Active
Participant after a Change of Control except that the waiver of the conditions
of having to file an appropriate election and to incur a termination of
employment with the Company shall not apply with respect to any Retirement
Benefits accrued by an Active Participant after a Change of Control.

 

Section 4.2 Eligibility for Death Benefit.

 

(a) Death Prior to Age 65. The Beneficiary of an Active Participant who dies
prior to attaining age 65 shall be eligible to begin receiving a Death Benefit
if the beneficiary has filed a claim under Article VII. A Death Benefit shall
cease on the earlier of (i) the date on which there are no individuals who are
eligible to be Beneficiaries under Section 6.5(a); (ii) the first day

 

- 9 -



--------------------------------------------------------------------------------

of the calendar month following the date on which the Participant would have
attained age 65 if the Participant were still living; or (iii) the date that
payment of a Retirement Benefit commences, but not including a Retirement
Benefit that commences pursuant to a Change of Control.

 

(b) Death On or After Age 65. No Beneficiary of, an Active Participant who dies
on or after attaining age 65, shall be eligible for a Death Benefit.

 

(c) Death of a Retired Participant. No Beneficiary of a Retired Participant
shall be eligible for a Death Benefit.

 

Section 4.3 Eligibility for Disability Benefit.

 

(a) Disability Prior to Age 65. An Active Participant who becomes Disabled prior
to attaining age 65 shall be eligible to begin receiving a Disability Benefit if
the Disabled Participant has filed a claim under Article VII. The Disability
Benefit shall cease on the earlier of (i) the first day of the calendar month
following the Disabled Participant’s attainment of age 62; (ii) the date on
which the Committee determines that the Participant is no longer Disabled; (iii)
the date of the Disabled Participant’s death (in which case a Death Benefit may
be payable under Section 4.2); or (iv) the date that payment of a Retirement
Benefit commences, but not including a Retirement Benefit that commences
pursuant to a Change of Control.

 

(b) Disability After Attaining Age 65. An Active Participant who becomes
Disabled on or after attaining age 65 shall not be eligible for a Disability
Benefit.

 

(c) Retired Participant. A Retired Participant shall not be eligible for a
Disability Benefit.

 

ARTICLE V — CALCULATION OF BENEFITS AND VESTING

 

Section 5.1 Retirement Benefit Formula. A Participant’s Retirement Benefit shall
be calculated under the formula (A + B + C)—D, where -

 

(a) “A” is Average Compensation multiplied by 3.5 percent for each Year of
Service not in excess of 10 Years of Service;

 

(b) “B” is Average Compensation multiplied by 1.25 percent for each Year of
Service in excess of 10 Years of Service but not in excess of 20 Years of
Service;

 

(c) “C” is Average Compensation multiplied by .5 percent for each Year of
Service in excess of 20 Years of Service but not in excess of 25 Years of
Service; and

 

(d) “D” is the Offset Amount.

 

- 10 -



--------------------------------------------------------------------------------

Section 5.2 Death or Disability Benefit Formula.

 

(a) Death Benefit Formula. A Death Benefit shall be equal to forty percent of
the Participant’s Average Compensation. If Dependent Children are the
Beneficiaries of a Death Benefit, the amount of the Death Benefit payable may be
reduced, as provided in Section 6.5(a).

 

(b) Disability Benefit Formula. A Disability Benefit shall be equal to fifty
percent of the Participant’s Average Compensation.

 

Section 5.3 Vesting.

 

(a) Vesting in Retirement Benefit. A Participant shall have no vested right to a
Retirement Benefit prior to attaining both age 55 and five Years of Service,
except that an Active Participant who dies or becomes disabled shall be fully
vested as if he or she had attained age 55 with five Years of Service,
regardless of his or her actual age or Years of Service at the time of his or
her death or disability.

 

(b) Change of Control. Upon a Change of Control and thereafter, an Active
Participant shall be fully vested in his or her Retirement Benefit regardless of
Years of Service or age.

 

(c) Death or Disability Benefit Coverage. A Participant shall at all times be
entitled to Death Benefit or Disability Benefit coverage while he or she is an
Active Participant.

 

ARTICLE VI — FORMS OF BENEFIT AND COMMENCEMENT

OF PAYMENTS

 

Section 6.1. Retirement Benefit Forms.

 

(a) General Rule. Unless a Participant has made an election to receive payment
of Retirement Benefits in an alternative form, a Participant shall be deemed to
have elected the Normal Form.

 

(b) Actuarial Equivalent. All forms of payment of Retirement Benefits shall be
the Actuarial Equivalent of a single life annuity.

 

Section 6.2 Normal Form of Retirement Benefit.

 

(a) Single Life Annuity. The Normal Form of Retirement Benefit shall be a single
life annuity for a Participant who is unmarried at the time that payment of the
Retirement Benefit commences. Under a single life annuity, a Retired Participant
shall receive a monthly benefit for life equal to 1/12 of his or her Retirement
Benefit and all payments shall cease upon the Retired Participant’s death.

 

(b) Joint and Survivor Annuity. If a Participant is married, the Normal Form of
Retirement Benefit shall be a joint and survivor annuity (which shall be the
Actuarial Equivalent of a single life annuity) for the benefit of the
Participant’s spouse as of the date that

 

- 11 -



--------------------------------------------------------------------------------

payment of the Retirement Benefit commences. Under the Normal Form, a
Participant shall receive a monthly benefit for life and, upon the Participant’s
death, the spouse, if living, shall receive a monthly benefit for life equal to
100 percent of the monthly benefit that was payable to the Participant.

 

(c) Deceased Participants. If a Participant dies while employed by the Company
and is vested in a Retirement Benefit, the Normal Form of Retirement Benefit
shall be either the benefit under Section 6.2(a) or (b), determined with regard
to the Participant’s marital status on the date of death. If the Normal Form of
Retirement Benefit for a deceased Participant is a joint and survivor annuity
(which shall be the Actuarial Equivalent of a single life annuity), then the
spouse’s benefit shall be calculated as if the Participant began receiving
payment of the Retirement Benefit as a joint and 100-percent survivor annuity on
the day preceding the commencement of Retirement Benefit payments to the spouse,
and then died the following day. The Retirement Benefit shall be calculated on
the basis of the age that the Participant would have attained as of the
commencement date.

 

(d) Spousal Death Within Two Years After Retirement. If the spouse of a
Participant who is married at the time payment of the Retirement Benefit
commences pursuant to Section 6.2(b) should predecease such Participant not more
than two (2) years after such Retirement Benefit commences, then commencing with
the first Retirement Benefit payment payable as of the first day of the calendar
month after the calendar month during which the death of the spouse occurred,
such Retirement Benefit shall be converted to an annual Retirement Benefit
computed pursuant to Section 6.2(a) in an amount equal to the amount of the
annual Retirement Benefit the Participant would have received at the time of and
based on his or her age at the date his or her Retirement Benefit commenced.

 

Section 6.3 Alternative Forms of Benefit.

 

(a) Election of Forms of Benefit. Prior to the commencement of payment of a
Retirement Benefit, a Participant may file an election designating a payment
form other than the Normal Form of Retirement Benefit. If a Participant elects
an annuity form of payment of pension benefits under a plan sponsored by the
Company that is intended to be tax-qualified under section 401(a) of the Code,
such form of payment shall, except as noted in the following sentence, be
available for the payment of Retirement Benefits under this Supplemental Plan. A
joint and survivor annuity or a contingent annuity shall not be available under
this Supplemental Plan with respect to anyone other than the Participant’s
spouse as of the date that the Retirement Benefit commences.

 

(b) Additional Forms of Benefit. From time to time, the Committee may make other
forms of payment of Retirement Benefits available in its sole discretion.

 

- 12 -



--------------------------------------------------------------------------------

Section 6.4 Benefit Forms after April 2, 2001.

 

This Section applies to benefits paid under this Supplemental Plan after April
2, 2001. It applies to a Participant’s entire Retirement Benefit, regardless of
when it accrued.

 

(a) Retired Participants as of April 3, 2001. For any Participant (or
Beneficiary of a Participant) who was a Retired Participant as of April 3, 2001,
Retirement Benefits will continue to be paid in the benefit form described in
(1) below, unless he or she elects otherwise under (2) below.

 

(1) Default Form. Unless otherwise elected under (2), a Participant described in
(a) will continue to receive his or her Retirement Benefits in the form in which
they were being paid as of April 2, 2001.

 

(2) Alternative Form. A Participant described in (a) may receive his or her
Retirement Benefit in a lump sum if he or she timely elects to do so in a manner
prescribed by the Committee and subject to the Committee’s discretion to pay the
benefit in another form.

 

(b) Active Participants as of April 3, 2001 Who Terminated Before October 1,
2003. For any Participant who was an Active Participant as of April 3, 2001 and
terminates employment with the Northrop Grumman Corporation controlled group
before October 1, 2003, Retirement Benefits accrued before April 3, 2001 are
payable in the benefit form described in (1) below, unless he or she elects
otherwise under (2) below. Retirement Benefits accrued after April 2, 2001 are
payable only under (1) for Participants described in this subsection.

 

(1) Default Form. Unless otherwise elected under (2), a Participant described in
(b) will receive his or her Retirement Benefit in a lump sum.

 

(2) Alternative Form. A Participant described in (b) may receive his or her
Retirement Benefit in a benefit form described in Section 6.2 or 6.3 if he or
she timely elects to do so in a manner prescribed by the Committee.

 

(c) Active Participants as of April 3, 2001 Who Terminate After September 30,
2003. For any Participant who was an Active Participant as of April 3, 2001 and
who terminates employment with the Northrop Grumman Corporation controlled group
after September 30, 2003, Retirement Benefits accrued after April 2, 2001 are
payable under Section 6.2 unless the Participant timely elects, in accordance
with the Committee’s rules, to receive Retirement Benefits in the form described
in Section 6.3 or one of the forms provided in the Litton Industries, Inc.
Restoration Plan 2. Retirement Benefits accrued before April 3, 2001 are payable
in the benefit form described in (b)(1), unless he or she elects otherwise under
(b)(2).

 

Section 6.5 Amount of Death or Disability Benefit.

 

(a) Form of Death Benefit. The class of individuals who are eligible to be
Beneficiaries of a Death Benefit is limited to the Participant’s spouse, as of
the date of the Participant’s death, and the Participant’s Dependent Children.
If there is both a living spouse and Dependent Children, the Beneficiary shall
be the spouse. A spouse Beneficiary shall receive a monthly benefit equal to
1/12th of the Death Benefit. If a spouse Beneficiary dies prior to the cessation
of the Death Benefit payments, then the remaining Death Benefits shall be paid
to any Dependent Children. The amount of any Death Benefit payable to each of
the Dependent Children on a monthly basis is the amount equal to the Death
Benefit that would be payable to a

 

- 13 -



--------------------------------------------------------------------------------

spouse Beneficiary multiplied by a fraction, the numerator of which is one and
the denominator of which is the number of Dependent Children. If there are no
living Beneficiaries, no Death Benefit shall be paid.

 

(b) Form of Disability Benefit. A Disabled Participant shall receive a monthly
benefit equal to 1/12th of the Disability Benefit.

 

Section 6.6 Commencement of Payments. Payment of benefits under this
Supplemental Plan shall begin as soon as administratively feasible after the
Participant (or Beneficiary, if applicable) has provided a claim for benefits in
writing to the Committee, including any supporting documentation required by the
Committee, and the Committee has determined that the Participant (or
Beneficiary, if applicable) satisfies the requirements for payment.

 

Section 6.7 Form of Benefit Irrevocable. Once Retirement Benefits have commenced
under this Supplemental Plan, the form of the Retirement Benefit payable is
irrevocable.

 

Section 6.8 Commutation of Benefits. If the amount of the annual Retirement
Benefit or Death Benefit payable under this Supplemental Plan to any Participant
or his or her spouse or Beneficiary is less than five thousand dollars ($5,000),
payment of the Actuarial Equivalent of such payments may be made in a lump sum
in full settlement of all sums payable under this Supplemental Plan.

 

ARTICLE VII — BENEFIT ELECTIONS AND BENEFICIARY

DESIGNATIONS

 

Section 7.1 General. All elections to receive benefits under this Supplemental
Plan must be made in writing to the Committee in the form specified by the
Committee and include the information or documentation that the Committee deems
necessary. The Committee, in its discretion, may request additional information
or reasonable documentation from time to time in order to determine whether a
Participant receiving a Disability Benefit continues to be Disabled.

 

Section 7.2 Form of Benefit Elections. An election to receive payment of
Retirement Benefits in a form other than the Normal Form must be submitted to
the Committee in writing at any time prior to the commencement of payments. An
election must be made in the form specified by the Committee and include the
information or documentation that the Committee deems necessary, including
written consent of the spouse in the case of a married Participant who elects a
Retirement Benefit in a form other than the Normal Form. The filing of an
election as to the form of Retirement Benefits shall revoke any pre-existing
election, except that a revocation of an election for a married Participant
shall be valid only if accompanied by the spouse’s written consent to the
subsequent election (other than a subsequent election to receive payments in the
Normal Form).

 

Section 7.3 Beneficiaries. If the Committee makes available alternative benefit
forms that provide for payments after a Participant’s death, the Participant
shall designate the

 

- 14 -



--------------------------------------------------------------------------------

Beneficiary under such payment form in accordance with the procedures set forth
by the Committee.

 

ARTICLE VIII – ADMINISTRATION

 

The Committee shall administer this Supplemental Plan in accordance with its
terms and purposes. The Committee shall have authority to interpret this
Supplemental Plan, to determine benefits under this Supplemental Plan, to
establish rules and procedures necessary to carry out the terms of this
Supplemental Plan, and, in its discretion, to waive or modify any requirements
or conditions on the receipt or calculation of benefits under this Supplemental
Plan where the Committee determines that such a waiver is appropriate. The
Committee may appoint one or more officers or employees of the Company to act on
the Committee’s behalf with respect to administrative matters related to this
Supplemental Plan.

 

ARTICLE IX — SOURCE OF PAYMENTS

 

Section 9.1 General Assets of Company. Benefits payable under this Supplemental
Plan shall be paid directly to the Participant, or to the Participant’s
Beneficiary, as applicable, from the general assets of the Company, including
the assets of the Trust to the extent that the Trust so provides. If any person
acquires a right to receive payments from the Company under this Supplemental
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. In the event that the Company establishes an advance
accrual reserve on its books against its future liability under this
Supplemental Plan, such reserve shall not constitute an asset of this
Supplemental Plan but shall at all times remain part of the general assets of
the Company subject to the claims of the Company’s creditors.

 

Section 9.2 Payments to Trust.

 

(a) Mandatory Contribution. Upon a Change of Control, the Company shall make
Mandatory Contributions to the Trustee by wire transfer in immediately available
funds of United States dollars. A Mandatory Contribution shall be made as soon
as possible upon the Change of Control, but in no event more than ten days from
the date of the Change of Control. In addition, a Mandatory Contribution shall
be made every six months thereafter, provided that the calculation of the
Mandatory Contribution on the sixth-month date yields a positive dollar amount.
Mandatory Contributions shall continue to be required semi-annually until all
Retirement Benefits, Disability Benefits, and Death Benefits have been paid to
all Participants and Beneficiaries. The Company shall immediately notify the
Committee in writing when payment of the Mandatory Contribution is made to the
Trustee.

 

(b) Continuing Obligation of Company. Subsequent to the payment of a Mandatory
Contribution, Participants and Beneficiaries shall be paid benefits under this
Supplemental Plan from the Trust pursuant to the Trust Agreement, but in no
event shall the making of a Mandatory Contribution relieve the Company of its
obligation under this Supplemental Plan.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE X — CLAIMS AND ENFORCEMENT

 

Section 10.1 Administrative Procedures.

 

(a) Notice of Denial. If the Committee determines that any person who has
submitted a claim for payment of benefits under this Supplemental Plan is not
eligible for payment of benefits or, if applicable, is not eligible for payment
of benefits in the form requested, than the Committee shall, within a reasonable
period of time, but no later than 90 days after receipt of the written claim,
notify the claimant of the denial of the claim. Such notice of denial: (i) shall
be in writing; (ii) shall be written in a manner calculated to be understood by
the claimant; and (iii) shall contain (A) the specific reason or reasons for
denial of the claim; (B) a specific reference to the pertinent Supplemental Plan
provisions or administrative rules and regulations upon which the denial is
based; (C) a description of any additional material or information necessary for
the claimant to perfect the claim; and (D) an explanation of this Supplemental
Plan’s appeal procedures.

 

(b) Review Procedures. Within 90 days of the receipt by the claimant of the
written notice of denial of the claim, or if the claim has not been granted or
denied, within 120 days of the claimant’s original claim, the claimant may file
a written request with the Board that it conduct a full and fair review of the
denial of the claimant’s claim for benefits. The claimant’s written request must
include a statement of the grounds on which the claimant appeals the original
claim denial. The Board shall deliver to the claimant a written decision on the
claim promptly, but not later than 60 days after the receipt of the claimant’s
request for review, except that if there are special circumstances that require
an extension of time for processing, the 60-day period shall be extended to 120
days, in which case written notice of the extension shall be furnished to the
claimant prior to the end of the 60-day period.

 

Section 10.2 Enforcement.

 

(a) Right to Enforce. The Company’s obligations under this Supplemental Plan may
be enforced by the filing of an action by any Participant or by any
Participant’s Beneficiary, spouse, Dependent Child, or personal representative.

 

(b) Attorneys Fees and Costs. If, on or after a Change of Control, any claimant
is denied a claim for benefits under this Supplemental Plan and the claimant
requests a review under the procedures described in Section 10.1(b), or files a
claim in a court of law or any other tribunal to enforce any obligation of the
Company under this Supplemental Agreement, which is based on a failure to
administer the Plan in accordance with its terms, including the requirement that
the Company make a Mandatory Contribution to the Trust, the Company shall pay
such claimant all attorneys fees and costs incurred in connection with the
claim, regardless of the outcome of the claim, provided that the claim is not
frivolous. All attorneys’ fees and costs under this Section 10.2(b) shall be
paid by the Company as they are incurred by the claimant, but no later than 30
days from the date that the claimant submits a bill or other statement to the
Company.

 

- 16 -



--------------------------------------------------------------------------------

(c) Interest. If any claimant prevails in a review procedure described in
Section 10.1(b), or if a claimant prevails in an action in a court of law or any
other tribunal to enforce the payment of benefits under this Supplemental Plan,
the Company shall pay interest to the claimant on any unpaid benefits accruing
from the date that benefit payments should have commenced and continuing until
the date that such owed and unpaid benefits are paid to the claimant in full.
For purposes of the preceding sentence, interest shall accrue at an annual rate
equal to one percent plus the prime rate reported by the Wall Street Journal.

 

ARTICLE XI —AMENDMENT AND TERMINATION

 

Section 11.1 Amendment and Termination of this Supplemental Plan.

 

(a) General. Although the Company intends to maintain this Supplemental Plan,
the Company reserves the right to amend or terminate this Supplemental Plan at
any time for whatever purposes it may deem appropriate, except as specifically
limited by this Article XI. The Company may amend, terminate, or suspend this
Supplemental Plan only by the action of the Board, except that the Committee
shall have the authority to make any amendments that do not decrease the level
of benefits payable and that it deems necessary for the proper administration of
this Supplemental Plan.

 

(b) Automatic Termination. This Supplemental Plan may be terminated or suspended
only by action of the Board, except that this Supplemental Plan shall terminate
automatically if there are no Active Participants remaining and all Retirement
Benefits, Death Benefits, and Disability Benefits have been paid.

 

(c) Protection of Benefits. No amendment, termination, or suspension of this
Supplemental Plan shall be effective to the extent that it reduces (i) the
Retirement Benefit accrued or payable to any Retired Participant; (ii)
Retirement Benefits that have commenced to be paid; or (iii) Death or Disability
Benefits that have commenced to be paid.

 

(d) Protection of Active Participants. No amendment, termination, or suspension
of this Supplemental Plan shall be effective to the extent that it reduces the
Retirement Benefits that an Active Participant may accrue unless the amendment,
termination or suspension also provides that the Active Participant is
immediately vested in a Retirement Benefit calculated as if the Active
Participant terminated employment immediately prior to the later of the date
that the amendment, termination, or suspension is enacted or is effective.

 

(e) Change of Control. On or after a Change of Control, any amendment,
termination, or suspension of the Plan shall be effective only upon the written
consent of at least eighty-five percent of all Participants. The preceding
sentence shall not apply to (i) a termination that occurs under Section 11.1(b);
(ii) any amendment, termination, or suspension that affects future accruals of
Retirement Benefits and that complies with the terms of Section 11.1(c) and (d).

 

Section 11.2 Contractual Obligation. The Company makes a contractual obligation
that any amendment, suspension, or termination of this Supplemental Plan shall
comply with the terms of Section 11.1.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE XII — MISCELLANEOUS

 

Section 12.1 Employment Rights. Nothing contained in this Supplemental Plan
shall be construed as a contract of employment between the Company and the
Participant, or as a right of any employee to be continued in the employment of
the Company, or as a limitation of the right of the Company to discharge any of
its employees, with or without cause.

 

Section 12.2 Rights of the Committee. To the extent permitted by law, the
Company shall indemnify the Committee (including any officers and employees of
the Company appointed to act on behalf of the Committee) and hold such
individuals harmless from and against any damages, losses, costs and expenses
incurred (including without limitation expenses of investigation and the fees
and expenses of counsel) in the course of administering this Supplemental Plan.
The Company shall bear all expenses of the Committee incurred in the course of
administering this Supplemental Plan.

 

Section 12.3 Benefit Statements. Upon the request of a Participant or a
Beneficiary, as the case may be, the Company shall provide a statement of
benefits under this Supplemental Plan to such Participant (or Beneficiary) that
includes the information necessary to calculate the accrued Retirement Benefit,
Disability Benefit, or Death Benefit, as applicable, with respect to such
Participant or Beneficiary.

 

Section 12.4 Assignment. The benefits payable under this Supplemental Plan may
not be assigned or alienated.

 

Section 12.5 Applicable Law. This Supplemental Plan shall be governed by the
laws of the State of Delaware.

 

Section 12.6 Effective Date. This amended and restated Supplemental Plan shall
take effect as of October 1, 2004.

 

Section 12.7 Entire Agreement. This writing is the final expression of this
Supplemental Plan and a complete and exclusive statement of its terms, except
that to the extent that this Supplemental Plan refers to the Trust, the terms of
the Trust Agreement, as of the date immediately preceding a Change of Control,
shall be deemed to be incorporated herein.

 

Section 12.8 Terms. Except as required otherwise by the context, capitalized
terms that are used in this Supplemental Plan shall have the meaning assigned to
them in Article II. Feminine or neuter pronouns shall be substituted for those
of the masculine form, and the plural shall be substituted for the singular, in
any place or places herein where the context may require such substitution or
substitutions.

 

- 18 -



--------------------------------------------------------------------------------

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION

By:   /s/ J. Michael Hateley J. Michael Hateley Corporate Vice President and
Chief Human Resources and Administrative Officer

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX TO THE LITTON INDUSTRIES, INC. SUPLLEMENTAL EXECUTIVE RETIREMENT PLAN

(AMENDED AND RESTATED EFFECTIVE AS OF OCTOBER 1, 2004)

 

ASSUMPTIONS TO CALCULATE PRESENT VALUE OF REMAINING PROJECTED SERP BENEFITS

 

NOTE:    Capitalized terms are as defined in the Plan document or as defined
below. SERP FORMULAS:    Based on a Participant’s appointment date, a gross
annual SERP Retirement Benefit that is the greater of     

(a)    [((1.6% x projected Average Compensation up to Base Compensation Amount)
plus (2.2% x projected Average Compensation over Base Compensation Amount)) x
Years of Service after later of age 40 or actual date of hire] OR

    

(b)    [(3.50% x projected Average Compensation for the first ten (10) Years of
Service) + (1.25% x projected Average Compensation for the next ten (10) Years
of Service) + (0.50% x projected Average Compensation for the next five (5)
Years of Service

     Less Offset Amounts, representing the sum of the projected primary
insurance amount and the projected Company-provided pension Multiplied by the
“Present Value Factor” OFFSET    The projected Company-provided pension
represents the following: AMOUNTS:   

(a)     The Projected LRP benefit (limited to the projected Section 415 limit):

85%1 x [projected defined benefit after-tax deposits + FSSP Retirement Account
deposits (reflecting Section 401(k) Limit)]

         

Minus 75% of the projected primary insurance amount

Minus [(FSSP Retirement Account annuity equivalent factor for “Age at
Retirement” x

projected FSSP Retirement Account Deposits with Earnings)

Plus (LRP annuity equivalent factor for “Age at Retirement” x projected defined
benefit after-tax deposits with interest)]

    

(b)     The projected Restoration Plan pension benefit:

85% x projected FSSP Retirement Account restricted amount (4% of eligible pay
over the Section 401(a)(17) pay limit)

Minus (FSSP Retirement Account annuity equivalent factor for “Age at Retirement”
x projected FSSP Retirement Account restricted amount with 8% interest)

--------------------------------------------------------------------------------

1 Applies to all actual and hypothetical deposits made after 1982. Hypothetical
deposits before 1983 are credited at 50%.

 

- 20 -



--------------------------------------------------------------------------------

Item

--------------------------------------------------------------------------------

   Assumption


--------------------------------------------------------------------------------

 

Other Required Data

--------------------------------------------------------------------------------

Salary Scale for Average Compensation

   6.00%   Past base salary and incentive cash awards for last ten (10) calendar
years

LRP Interest Rate

   5.00%   Defined benefit after-tax deposits: the greater of 5% interest or the
rate per Section 411(c)(2) – 120% of average federal rate as of the beginning of
the calendar year

FSSP investment rate of return

   8.00%   FSSP Retirement Account deposits: Earnings at the rates actually
earned under the plans

Age at retirement

   Current Age    

Social Security Wage Base Increases

   5.00%   Date of Birth, Current year’s Social Security Wage Base

Social Security CPI

   4.00%   Section 415 and 401(k) limited index & Base Compensation Amount index

Mortality table (Post-retirement Only)

   83 GAM    

Present Value Factor & Interest Rate

   See Note2   Deferred to “Age at Retirement” actuarial factor based on the
present value interest rate and the form of payment specified

--------------------------------------------------------------------------------

2 For benefits payable as a lump sum, the interest rate shall be the average
yield on non-callable, coupon 10-Year AAA California Municipal Bonds offered to
retail investors by Bonds Online (http://www.bonds-online.com/) as of 1 p.m. EST
immediately after the completion of the Change of Control. For benefits payable
as an annuity, the interest rate shall be the discount rate used for funding
purposes by the Litton Industries, Inc. Retirement Plan "B" as of the Change of
Control Date.

 

- 21 -



--------------------------------------------------------------------------------

 

Appendix Regarding Acquisition Of Litton Industries, Inc.

 

1. In General. This Appendix provides special rules concerning the acquisition
by Northrop Grumman Corporation of Litton Industries, Inc. (the “Litton
Acquisition”).

 

  (a) Purpose. This Appendix prevents employees of the Northrop Grumman Group
from receiving coverage or any credit for service or compensation under this
Plan until the Plan and this Appendix are explicitly amended to provide
otherwise.

 

  (b) General Override. The provisions of this Appendix override any contrary
provisions elsewhere in the documents governing the Plan, except to the extent
prohibited by change-in-control provisions.

 

  (c) Definitions. For purposes of this Appendix:

 

  (1) The term “Northrop Grumman Group” generally means Northrop Grumman
Corporation and any entity affiliated with it under sections 414(b), (c), (m) or
(o) of the Internal Revenue Code.

 

  (A) With reference to periods before the Litton Acquisition Date, the term
“Northrop Grumman Group” means the entire affiliated group.

 

  (B) With reference to periods after the Litton Acquisition Date, the term
“Northrop Grumman Group” means the entire affiliated group, but not including
Litton Industries, Inc. (and any successor entity) and its subsidiaries.

 

  (2) The term “Litton Acquisition Date” means the date on which Northrop
Grumman Corporation purchased a majority interest in the shares of Litton
Industries, Inc. pursuant to the exchange offer filed with the Securities and
Exchange Commission on Form S-4.

 

2. Acquisition of Litton Industries, Inc. Effective as of the Litton Acquisition
Date, Litton Industries, Inc. was acquired and became a subsidiary of Northrop
Grumman Corporation.

 

3. Plan Sponsor. As of the Litton Acquisition Date, Northrop Grumman Corporation
adopted and became the sponsor of the Plan.

 

4. Corporate Authority. During the period on and after the Litton Acquisition
Date, all Plan references to the Board of Directors of Litton Industries, Inc.
will instead be deemed to refer to the Board of Directors of Northrop Grumman
Corporation.

 

- 22 -



--------------------------------------------------------------------------------

5. Amendment and Termination Authority. As of the Litton Acquisition Date:

 

  (a) Northrop Grumman Corporation through its Board of Directors will have sole
authority to amend the Plan in its discretion. This authority may be delegated
and redelegated.

 

  (b) Northrop Grumman Corporation will have sole authority to terminate the
Plan.

 

6. Coverage. No individuals who were employees of the Northrop Grumman Group
immediately before the Litton Acquisition Date may participate in this Plan. No
individuals who became employees of the Northrop Grumman Group after the Litton
Acquisition Date may participate in this Plan.

 

7. Service With the Northrop Grumman Group. Service with the Northrop Grumman
Group before or after the Litton Acquisition Date will not be counted as service
for any purpose.

 

8. Compensation. No compensation for services performed for the Northrop Grumman
Group will be treated as compensation under this Plan.

 

9. Nonduplication. Employees are not covered by this Plan for any Plan Year or
portion of a Plan Year if they are actively participating under a similar plan
of the Northrop Grumman Group.

 

  (a) Solely for purposes of this section, employees are active participants in
another plan if they are generally eligible to make or receive contributions or
accrue benefits under the plan, or would be, but for limits in the plan.

 

  (b) If an employee could be covered by two plans, both of which include this
provision (or a similar provision), the plan administrators will resolve the
discrepancy to allow eligibility for one plan or another but not both.

 

10. Termination of Employment. No termination of employment will be deemed to
occur as a result of the Litton Acquisition, any corporate reorganization
incident to the Litton Acquisition, any later liquidation of Litton Industries,
Inc. (or any successor entity) or its subsidiaries or any transfer of assets or
liabilities between members of the group consisting of Northrop Grumman
Corporation and its subsidiaries.

 

  (a) Similarly, there will be no “separation from service” or “severance from
service” or event described by a similar term.

 

  (b) The provisions of this Section are not intended to modify any
service-counting provisions in the Plan, to extend service credits when they
would not otherwise be given, nor to override Section 7 above.

 

- 23 -



--------------------------------------------------------------------------------

 

Appendix Regarding Investment Matters

 

1. In General. This Appendix gives responsibility for investment and trust
matters (other than trustee duties) in connection with the Plan to an Investment
Committee, as described below. The provisions of this Appendix override any
contrary provision elsewhere in the documents governing the Plan, unless
prohibited by change-in-control provisions or collective bargaining agreements.

 

2. Investment Fiduciary. The named fiduciary for investment and trust matters
(other than trustee duties) is the Investment Committee.

 

3. The Investment Committee. The Investment Committee shall consist of not less
than three persons appointed from time to time by the Board of Directors
described in (a) (for purposes of this Appendix, the “Board”) or its delegate.

 

  (a) The “Board” for purposes of this Appendix means the Board of Directors
with any power to amend the Plan. If a corporation rather than a Board of
Directors has the power to amend, then “Board” refers to the Board of Directors
of that corporation.

 

  (b) The members of the Investment Committee shall elect one of their members
as Chairman and shall appoint a Secretary and such other officers as the
Investment Committee may deem necessary.

 

  (c) The Investment Committee may employ such advisors, including investment
advisors, as it may require in carrying out the provisions hereof.

 

  (d) Except as otherwise provided in these resolutions, each member of the
Investment Committee shall continue in office until the expiration of three
years from the date of his or her latest appointment or reappointment to the
Committee. A member may be reappointed annually.

 

  (e) If at the end of his or her latest three year term, a member is not
reappointed, he or she will continue to serve until the date his or her
successor is appointed.

 

  (f) A member may resign at any time by delivering a written resignation to the
Corporate Secretary of Northrop Grumman Corporation and to the Secretary of the
Investment Committee.

 

  (g) A member may be removed by the Board at any time for any reason.

 

4. Alternate Members. The Board may from time to time appoint one or more
persons as alternate members of the Investment Committee to serve in the absence
of members of the Investment Committee, in the manner hereinafter stated, with
the same effect as if they were members.

 

  (a) The Chairman of the Investment Committee, in his or her discretion, shall
designate which of the alternate members shall attend any particular meeting of
the Investment Committee for the purpose of obtaining a quorum or full
attendance as the Chairman may elect.

 

- 24 -



--------------------------------------------------------------------------------

  (b) Each alternate member shall have all the rights, powers and obligations of
a member in respect to the business of meetings which he or she so attends.

 

5. Actions by the Committee. A majority in number of the members of the
Investment Committee at the time in office, represented at a meeting by members
or alternate members or both, shall constitute a quorum for the transaction of
business. Any determination or action of the Investment Committee, including
allocations and delegations of responsibilities, may be made or taken by a
majority of a quorum present at any meeting thereof, or without a meeting, by
resolution or written memorandum signed by a majority of the members then in
office.

 

6. Investment Responsibilities.

 

  (a) The Investment Committee, in its capacity as named fiduciary for
investment matters, may, in its discretion, appoint one or more investment
managers who shall have, until terminated by the Investment Committee, the power
to manage, acquire and dispose of all or any part of the assets of the Plans
allocated to an investment manager by the Investment Committee.

 

  (b) The Investment Committee shall have the power to hire and terminate
trustees.

 

  (c) The Investment Committee shall periodically review and evaluate the
investment performance of each trustee and investment manager and shall advise
the Board of such review and evaluation.

 

  (d) In the event that investment powers are divided among two or more trustees
or investment managers, the Investment Committee shall formulate investment
policies for such trustees and investment managers to diversify the investments
of the Plans so as to minimize the risk of large losses, unless under the
circumstances it is prudent not to do so.

 

  (e) The Investment Committee shall establish a funding policy and method to
carry out the Plan’s objectives. This procedure is to enable the Plan’s
fiduciaries to determine the Plan’s short- and long-term financial needs and to
communicate these requirements to the appropriate persons.

 

7. Liability and Indemnity.

 

  (a)

No Investment Committee member who has a fiduciary responsibility, or to whom
such responsibility is allocated, as provided in these resolutions, by

 

- 25 -



--------------------------------------------------------------------------------

 

appointment or otherwise, shall be liable for any act or omission or investment
policy of any other fiduciary except as provided in Section 405 of Employee
Retirement Income Security Act of 1974.

 

  (b) To the extent permitted by law, Northrop Grumman Corporation shall
indemnify and hold harmless members of the Board and the Investment Committee
and employees of Northrop Grumman Corporation or its subsidiaries who act for
the Investment Committee, as well as former members and former employees, with
respect to their investment responsibilities.

 

- 26 -



--------------------------------------------------------------------------------

 

Appendix Regarding Plan Administration

 

1. In General. This Appendix gives responsibility for plan administration (other
than investment and trust matters) to an Administrative Committee, as described
below. The provisions of this Appendix override any contrary provision elsewhere
in the documents governing the Plan, except to the extent prohibited by
change-in-control provisions or collective bargaining agreements.

 

2. Plan Administrator. The general administration of the Plan is the
responsibility of the Administrative Committee. The Committee is the plan
administrator, and the Committee and each of its members are named fiduciaries.
Committee members and all other Plan fiduciaries may serve in more than one
fiduciary capacity with respect to the Plan.

 

3. The Administrative Committee. The Administrative Committee consists of at
least three members appointed by the Board of Directors described in (a) (for
purposes of this Appendix, the “Board”) or its delegate. The members of the
Committee shall serve without compensation for such service, unless otherwise
determined by the Board.

 

  (a) The “Board” for purposes of this Appendix means the Board of Directors
with any power to amend the Plan. If a corporation rather than a Board of
Directors has the power to amend, then “Board” refers to the Board of Directors
of that corporation.

 

  (b) Except as otherwise provided in this Appendix, each member of the
Committee shall continue in office until the expiration of 3 years from the date
of his or her latest appointment or reappointment to the Committee. A member may
be reappointed.

 

  (c) If at the end of his or her latest term as a member of the Committee, a
member is not reappointed, he or she will continue to serve on the Committee
until the date his or her successor is appointed.

 

  (d) A member may be removed by the Board at any time and for any reason.

 

4 Resignation of Committee Members. A member of the Administrative Committee may
resign at any time by delivering a written resignation to the Secretary of the
corporation and to the Secretary of the Committee. The member’s resignation will
be effective as of the date of delivery or, if later, the date specified in the
notice of resignation.

 

5. Conduct of Business. The Administrative Committee shall elect a Chairman from
among its members and a Secretary who may or may not be a member. The Committee
shall conduct its business according to the provisions of this Appendix and
shall hold meetings from time to time in any convenient location.

 

- 27 -



--------------------------------------------------------------------------------

6. Quorum. A majority of all of the members of the Administrative Committee
constitutes a quorum and has power to act for the entire Committee.

 

7. Voting. All actions taken by the Administrative Committee shall be by
majority vote of the members attending a meeting, whether physically present or
through remote communications. In addition, actions may be taken by written
consent of a majority of the Committee members without a meeting. The agreement
or disagreement of any member may be by means of any form of written or oral
communications.

 

8. Records and Reports of the Committee. The Administrative Committee shall keep
such written records as it shall deem necessary or proper, which records shall
be open to inspection by the Board.

 

9. Powers of the Committee. The Administrative Committee shall have all powers
necessary or incident to its office as plan administrator. Such powers include,
but are not limited to, full discretionary authority to:

 

  (a) prescribe rules for the operation of the Plan;

 

  (b) determine eligibility;

 

  (c) comply with the requirements of reporting and disclosure under ERISA and
any other applicable law, and to prepare and distribute other communications to
participants (and, if applicable, beneficiaries) as a part of Plan operations;

 

  (d) prescribe forms to facilitate the operation of the Plan;

 

  (e) secure government approvals for the Plan (if applicable);

 

  (f) construe and interpret the terms of the Plan, including the power to
remedy possible ambiguities, inconsistencies or omissions, and to determine the
facts underlying any claim for benefits;

 

  (g) determine the amount of benefits, and authorize payments from the trust;

 

  (h) maintain records;

 

  (i) litigate, settle claims, and respond to and comply with court proceedings
and orders on the Plan’s behalf;

 

  (j) enter into contracts on the Plan’s behalf;

 

  (k) employ counsel and others to render advice about any responsibility that
the Committee has under the Plan;

 

  (l) exercise all other powers given to the plan administrator under other
provisions of the Plan.

 

- 28 -



--------------------------------------------------------------------------------

10. Allocation or Delegation of Duties and Responsibilities. The Administrative
Committee and the Board may:

 

  (a) Employ agents to carry out nonfiduciary responsibilities;

 

  (b) Employ agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in section 405(c)(3) of ERISA) under the rules of
section 11 of this Appendix;

 

  (c) Consult with counsel, who may be counsel to Northrop Grumman Corporation;

 

  (d) Provide for the allocation of fiduciary responsibilities (other than
trustee responsibilities as defined in section 405(c)(3) of ERISA) among their
members under the rules of section 11 of this Appendix; and

 

  (e) In particular, designate one or more officers as having responsibility for
designing and implementing administrative procedures for the Plan.

 

11. Procedure for the Allocation or Delegation of Fiduciary Duties. The rules of
this section of the Appendix are as follows:

 

  (a) Any allocation or delegation of fiduciary responsibilities must be
approved by majority vote of the members of the Administrative Committee, in a
resolution approved by the majority.

 

  (b) The vote cast by each member of the Administrative Committee for or
against the adoption of such resolution must be recorded and made a part of the
written record of the proceedings.

 

  (c) Any delegation or allocation of fiduciary responsibilities may be changed
or ended only under the rules of (a) and (b) of this section of the Appendix.

 

12. Expenses of the Plan. All reasonable and proper expenses of administration
of the Plan including counsel fees will be paid by the employers participating
in the Plan.

 

13. Indemnification. Northrop Grumman Corporation agrees to indemnify and
reimburse, to the fullest extent permitted by law, members and former members of
the Board; members and former members of the Administrative Committee; employees
and former employees of Northrop Grumman Corporation or its subsidiaries who act
(or acted) for the Committee, Northrop Grumman Corporation or another employer
participating in the Plan for any and all expenses, liabilities, or losses
arising out of any act or omission relating to the rendition of services for or
the management and administration of the Plan, except in instances of gross
misconduct.

 

- 29 -



--------------------------------------------------------------------------------

14. Extensions of Time Periods. For good cause shown, the Administrative
Committee may extend any period set forth in the Plan for taking any action
required of any participant or beneficiary to the extent permitted by law.

 

15. Claims Procedures. No benefits will be paid under the Plan unless a proper
claim is submitted to the Administrative Committee. The Committee will meet
periodically to review applications for benefits submitted to it. The procedures
for claim denials and for seeking review of a denial or partial denial of a
claim for benefits are described in this section of the Appendix.

 

  (a) Notification to claimant of decision. Notice of decision on any claim for
benefits shall be furnished to the claimant within 90 days after receipt of the
claim by the Committee. A claimant may deem his or her claim to be denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within such 90-day period.

 

  (b) Content of notice. Every claimant who is denied a claim for benefits in
whole or in part shall receive a written notice setting forth in a manner
calculated to be understood by the claimant:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (4) Appropriate information as to the steps to be taken if the participant or
beneficiary wishes to submit his or her claim for review including the time
limits set forth in subsections (e) and (f).

 

  (c) Review procedure. A claimant whose claim has been denied in whole or in
part, or his or her duly authorized representative, may:

 

  (1) Request a review of the denied claim upon written application to the
Committee setting forth:

 

  (A) All of the grounds upon which his or her request for review is based and
any facts in support of his or her request, and

 

  (B) Any issues or comments which the applicant deems pertinent to his or her
application; and

 

  (2) Review pertinent documents.

 

- 30 -



--------------------------------------------------------------------------------

  (d) Hearings. In appropriate cases, the Committee may provide for a hearing to
be conducted with respect to the review of any claim. In such event, the
Committee shall give notice of such hearing to the claimant affected, as well as
the procedures for the hearing, such as the length of the hearing, whether
witnesses may be presented, whether cross-examination will be allowed, and any
other matters which the Committee considers pertinent.

 

  (e) Time For Seeking Review. A claimant may seek review of a denied claim
within 65 days after receipt by the claimant of written notification of the
denial or partial denial of the claim. Under extraordinary circumstances, the
Plan may extend this time period.

 

  (f) Decision on review.

 

  (1) A decision by the Committee shall be made promptly, and shall not
ordinarily be made later than 60 days after the Committee’s receipt of a request
for review.

 

  (2) The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent provisions of the Plan
or other documents governing the Plan on which the decision is based.

 

  (3) The decision on review shall be furnished to the claimant within the
appropriate time described in paragraph (1) of this subsection. If the decision
on review is not furnished within such time, the claim shall be deemed denied on
review.

 

  (4) The decision of the Committee on any application for benefits shall be
final and conclusive upon all persons if supported by substantial evidence in
the record.

 

  (g) Disclosure of Claim Procedures. All Plan participants shall be given a
description of the claims procedures, which shall include a description of the
time limits set forth in subsections (a), (e) and (f), within a reasonable time
after commencing participation in the Plan.

 

  (h) Delegation. The Committee may delegate its responsibilities under this
subsection to a subcommittee, individual, or other person.

 

16. Qualified Domestic Relations Orders. The Administrative Committee shall
establish procedures for handling domestic relations orders.

 

- 31 -



--------------------------------------------------------------------------------

17. Amendments. The Administrative Committee may amend the Plan through written
resolution to make the changes identified in subsection (a). Any amendments must
be made in accordance with the rules of subsections (b), (c) and (d).

 

  (a) The Committee may amend the Plan:

 

  (1) to the extent necessary to keep the Plan in compliance with law;

 

  (2) to make clarifying changes;

 

  (3) to correct drafting errors;

 

  (4) to otherwise conform the Plan documents to the company’s intent;

 

  (5) to change the participation and eligibility provisions;

 

  (6) to change plan definitions, formulas or employee transfer rules;

 

  (7) with respect to administrative, procedural and technical matters including
benefit calculation procedures, distribution elections and timing, other
elections, waivers, notices, and other ministerial matters; and

 

  (8) with respect to management of funds.

 

  (b) Before adopting any Plan amendment, the Committee must obtain:

 

  (1) a cost analysis of the proposed amendment;

 

  (2) a legal opinion that the amendment does not violate ERISA or other
applicable legal requirements;

 

  (3) a tax opinion that the amendment will not result in the Plan’s
disqualification;

 

  (4) approval of the amendment from the Corporate Vice President and Chief
Financial Officer of Northrop Grumman Corporation; and

 

  (5) approval of the amendment from the Corporate Vice President and Chief
Human Resources and Administrative Officer of Northrop Grumman Corporation.

 

  (c) The Committee must refer to the Board for approval any amendments that:

 

  (1) will result in an increase in costs on an annual basis in excess of
$5,000,000; or

 

- 32 -



--------------------------------------------------------------------------------

  (2) will result in a decrease in costs on an annual basis in excess of
$5,000,000.

 

  (d) The Committee’s amendment authority may not be delegated.

 

  (e) Nothing in this section 17 of the Appendix is intended to modify the
amendment authority of any company, board or directors, officer or other
committee.

 

- 33 -